                                         THE CITY OF NEW YORK                                      Samantha P. Turetsky
                                                                                       Labor and Employment Law Division
ZACHARY W. CARTER
Corporation Counsel
                                        LAW DEPARTMENT                                             Phone: (212) 356-2451
                                               100 CHURCH STREET                                      Fax: (212) 356-2439
                                               NEW YORK, NY 10007                                   sturetsk@law.nyc.gov

                                                                    March 19, 2019



       BY EMAIL AND MAIL (bglass@ghnylaw.com)
       Bryan D. Glass, Esq.
       Glass & Hogrogian LLP
       Attorneys for Plaintiff
       85 Broad Street, 18th Fl. @ WeWork
       New York, NY 10004

                      Re: Maya Zabar v. New York City Department of Education, et al.
                          Docket No. 18-CV-06657 (PGG)

       Dear Mr. Glass:

                      I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, and attorney for the Defendants in the above-
       referenced action.

                      On December 17, 2019, Defendants served their first combined set of
       interrogatories and document requests. Plaintiff’s responses were due on January 30, 2019. I
       received Plaintiff’s responses to the Defendants’ first set of combined demands on February 4,
       2019, via e-mail. In reviewing these responses, Defendants note the following deficiencies
       which we request be cured by March 29, 2019. Should Plaintiff fail to produce the deficient
       items, Defendants will have no option but to seek judicial intervention.

       Defendants’ Requests for the Production of Documents

           •   In response to Defendants’ Document Request No. 4, which requests production of
               “copies of the rules, regulations, governing documents, attendance records, and minutes of
               the High School of Art and Design union executive board for the school year 2016-2017 and
               school year 2017-2018,” Plaintiff responds that she is “not in possession of such
               documents.” Under the FRCP, a party responding to a document request must produce
               non-privileged, non-objectionable responsive documents that are in the party’s
               possession, custody, or control. See FRCP 34(a)(1). As a member of the High School of
               Art and Design Union Executive Board, Plaintiff certainly has the right and ability to
               obtain copies of the documents requested in this document request. A party may be
               required to produce a document that it has the legal right to obtain even though it
               presently may not have a copy of the document in its possession. See, e.g., Royal Park
               Invs. SA/NV v. Deutsche Bank Nat'l Tr. Co., No. 14-CV-04394 (AJN) (BCM), 2016
    U.S. Dist. LEXIS 133564, at *18 (S.D.N.Y. Sep. 27, 2016)(“[n]umerous courts have
    found that corporations have control over their officers and employees and that
    corporations may be required to produce documents in their possession.”) (quoting
    Miniace v. Pac. Mar. Ass’n, No. C 04-03506 SI, 2006 U.S. Dist. LEXIS 17127 (N.D.
    Cal. Feb. 13, 2006)); Herbst v. Able, 63 F.R.D. 135, 138 (S.D.N.Y. 1972) (corporation
    must produce transcripts of testimony of its employees because employees were under its
    control). Moreover, these documents are relevant to Plaintiff’s claims in this action as to
    her alleged criticism of the supervisory staff of the school, “the issues at the school that
    the union executive board attempted to resolve with the principal,” the degree to which
    she has been “outspoken against the policies of Defendant Principal Ureña on behalf of
    teachers,” that she “attend[ed] monthly union executive board meetings with school
    administration after school, and vocally expressed displeasure with the administration’s
    treatment of students and staff,” and that she “continued to be vocal at the monthly
    consultation meetings with school administration as an advocate for teachers in her
    department and within the school.” (see Complaint ¶¶ 21, 22, 27, 32, 41). Accordingly,
    Defendants request that Plaintiff produce “copies of the rules, regulations, governing
    documents, attendance records, and minutes of the High School of Art and Design union
    executive board for the school year 2016-2017 and school year 2017-2018.”

•   In response to Defendants’ Document Request No. 5, which requests production of “all
    grievances filed by Plaintiff, on behalf of herself or other teachers, while serving on the High
    School of Art and Design union executive board,” Plaintiff responds that she is “not in
    possession of such documents, as the chapter leader files grievances for UFT members at the
    school. Plaintiff filed at least one grievance on her own.” Plaintiff’s response is incomplete
    and not fully responsive. First, plaintiff refers to “at least one grievance” that she filed and
    annexes a copy of it bearing Bates Nos. P001 - P003. However, plaintiff’s response implies
    that she filed other grievances on her own which are not being produced. Indeed, Plaintiff’s
    document production refers to several addition grievances or union complaints that Plaintiff
    filed or may have filed: e.g., Bates Nos. P004, P089 refer to one or more APPR
    complaints/grievances that Plaintiff did or might file; Bates Nos. P005, P021, P022, P043,
    P045, P057, P059, P060, P086, P089, P115 refer to one or more Article 23 Special
    Complaints that Plaintiff will be filing; Bates Nos. P019, P047, P048 refer to a possible
    complaint/grievance for an alleged violation of Article 24 of the CBA; Bates Nos. P027,
    P030 refers to possible grievances about several school issues. Thus, it is clear that Plaintiff
    filed more than one grievance/complaint on her own behalf which were not produced.
    Further, as explained above, as a member of the High School of Art and Design Union
    Executive Board, Plaintiff certainly has the right and ability to obtain copies of the
    documents requested in this document request, including all grievances filed by the union
    on behalf of other teachers at her school. Accordingly, Defendants request that Plaintiff fully
    comply with this document request.

•   In response to Defendants’ Document Request No. 11, which requests production of “all
    documents evidencing that ‘Plaintiff repeatedly throughout the 2016-17 and 2017-18 school
    years reiterated her request for such communications [i.e., all instructions, reminders, or
    updates regarding anything school related] to be placed in writing as part of her disability,’”
    Plaintiff responds by producing Document Nos. P025, P047 – P056. However, the
    documents cited by Plaintiff are not responsive and bear no relation to Defendants’ document


                                             -2-
    request. Accordingly, Defendants request that Plaintiff fully comply with this document
    request.

•   Plaintiff has not provided any documents or non-responsive documents regarding
    Defendants’ Document Request Nos. 1 (plaintiff’s Rule 26(a)(1) disclosures did not
    contain responsive documents as alleged), 17 (did not respond to whether plaintiff had
    responsive documents), 18 (documents produced – Document Nos. P051, P057 – P088 –
    are clearly not documents that Plaintiff “submitted to the Defendants regarding Plaintiff’s
    alleged disabilities of generalized anxiety, major depression, and post-traumatic stress
    disorder”), 20 (documents produced – Document Nos. P141 – P145 – are clearly not
    “copies of each email/social media/SMS/text message/note/recording/other documents that
    Plaintiff sent or received concerning Plaintiff’s report to UFT District Representative Alice
    O’Neil in early November 2016 that ‘Defendant Lynn Rosales [was] failing to report to and
    teach her assigned Advanced Placement (AP) classes’ and ‘that Defendant Lynn Rosales was
    breaching her duties as it pertained to data entry and that she was retaliating against all
    teachers who expressed any concern about her practices’”), 21, 22, 23, 24 (Plaintiff is still
    searching for these documents), 25 (Plaintiff is still searching for these documents), 26, 27,
    28, 29, 30, 31, 32, 33, 34, 35 (plaintiff does not state if she has responsive documents), 36
    (plaintiff does not state if she has responsive documents), 37 (plaintiff does not state if
    she has responsive documents), 38, 40 (plaintiff’s objections are inappropriate and she
    does not state if she has responsive documents), 41 (documents produced—Document
    Nos. P001-P003—are clearly not copies of “the APPR union grievance filed by Plainitff,
    challenging Plaintiff’s December 8, 2017 evaluation report for an observation conducted
    on October 2, 2017”) 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60
    (plaintiff’s objections are inappropriate and she does not state if she has responsive
    documents), 61 (plaintiff does not state if she has responsive documents, she merely
    states that she does not have “relevant” documents), 63 (documents produced not
    responsive), 64 (documents produced not fully responsive), 66, 68, 69, 70 ((plaintiff’s
    objections are inappropriate and she does not state if she has responsive documents).
    Instead of providing documents, Plaintiff responds by stating that she “refers to the
    documents produced by Defendants” but does not specifically identify which documents
    Plaintiff alleges to be responsive to the requests. Alternatively, documents specifically
    identified are not responsive to the request. Further, Plaintiff does not indicate whether
    she has copies of the documents in her possession or control or any related documents,
    which should be produced in discovery between the parties. Thus, notwithstanding
    Plaintiff’s contention in response to the above reference document requests that
    Defendants have produced documents responsive to these requests, Defendants request
    that Plaintiff produce copies of the specific documents she contends are responsive to the
    above cited document requests and otherwise fully comply with the above mentioned
    document requests.

•   Plaintiff’s response to Defendants’ Document Request No. 54 is deficient. Defendants’
    request stated, “[p]rovide copies of all documents evidencing that Plaintiff’s absences
    addressed in the June 22, 2018 disciplinary letter were “based on her aggravated anxiety
    and depression due to the administration’s retaliatory treatment of her,” as referred to in
    paragraph “56” of the Complaint. In response, Plaintiff stated, “[p]laintiff objects to this
    document request as vague, extremely overbroad, and overly burdensome, and unclear.”

                                            -3-
    However, this request is tailored in scope and time to a specific allegation made in
    paragraph “56” of the FAC by Plaintiff and is not vague, overbroad, burdensome or
    unclear. Accordingly, Defendants request that Plaintiff fully comply with this document
    request.

•   Plaintiff’s response to Defendants’ Document Request No. 62 is deficient. Defendants’
    request stated, “[f]or each email or social media account (including, but not limited to,
    personal email accounts such as Hotmail, Outlook, Yahoo mail, Gmail, AOL, Facebook,
    Twitter, blogs, You Tube channels, etc.) that Plaintiff maintained or maintains and has
    used during the period from January 1, 2016 to the present, provide a copy of each
    email/social media/SMS/text message that plaintiff sent or received concerning the
    allegations set forth in the Complaint in this action including but not limited to, plaintiff’s
    concerns/criticism about her treatment, the treatment of other teachers at the HSAD, the
    treatment of students at the HSAD or other actions taken by defendants or other HSAD
    administrators/supervisors.” In response, Plaintiff stated, “[p]laintiff objects to this
    document request as vague, extremely overbroad, and overly burdensome, and
    irrelevant.” However, Defendants’ request is tailored in scope and time to the specific
    allegations in the Complaint. As evidenced in some documents already provided by
    Plaintiff, she does maintain a personal email accounts at mszabar@yahoo.com;
    mszaffosenglishclass@gmail.com and has sent work-related e-mails, pertinent to this
    case, to these private accounts. Accordingly, Defendants request that Plaintiff fully comply
    with this document request.

•   In response to Defendants’ Document Request No. 65, which requests “all documents,
    photographs, audio recordings, video recordings, diary and/or calendar entries, notes, or other
    writings that Plaintiff made about the claims in this action, including the claims for damages
    and mental suffering, and documents, photographs, audio recordings, video recordings, diary
    and/or calendar entries, notes, or other writings that Plaintiff made concerning any in-person
    and telephone conversations which Plaintiff had with any of the Defendants, Defendants’
    employees or agents concerning her allegations in the complaint.” Plaintiff responds by
    referring Defendants to Document Nos. P131 – P135. This is a copy of an email from
    Plaintiff forwarding an email she received from a student sent to all 10th graders and tenth
    grade teachers at her school and is not responsive to the request. Indeed, Plaintiff does not
    provide directly responsive documents including “documents, photographs, audio recordings,
    video recordings, diary and/or calendar entries, notes, or other writings that Plaintiff made
    about the claims in this action” and “documents, photographs, audio recordings, video
    recordings, diary and/or calendar entries, notes, or other writings that Plaintiff made
    concerning any in-person and telephone conversations which Plaintiff had with any of the
    Defendants, Defendants’ employees or agents concerning her allegations in the complaint.”
    However, it appears that Plaintiff does have notes, diaries, logs that she kept regarding the
    claims asserted in this case. See, e.g., Document Nos. P071 (plaintiff refers to “keep[ing] a
    journal of [her] interactions [the school’s supervisory staff]”) and P159 – P161 (Plaintiff
    produces a partial “Interaction Log” documenting her almost daily interactions with school
    supervisory staff but only for the period September 2016 to December 14, 2016). Plaintiff
    does not produce a log/diary/journal/notes of her interactions with school staff subsequent to
    December 14, 2016 or indicate whether she has any audio or video recordings made
    concerning the allegations in her complaint. Accordingly, Defendants request that Plaintiff
    fully comply with this document request.

                                            -4-
   •   A number of the emails produced by Plaintiff indicated that the original emails had
       attachments that were not produced. See, e.g., Document Nos. P073, P078, P108, P121,
       P138. Please provide Defendants with copies of these attachments. In addition, a
       number of emails produced by Plaintiff do not capture the entire email thread and are
       only a portion of the conversation. See, e.g., Document Nos. P053-P054, P068-P070,
       P078, P083, P084, P085, P086, P087, P089, P091, P107, P108, P109, P111, P112, P113,
       P115, P119, P120, P121, P128, P131, P136-P137, P138, P140, P141, P142-P145, P146-
       P147, P151, P154-P155. Please provide Defendants with copies of the entire email thread.

                In light of the above, if you do not respond to Defendants’ requests and provide
the aforementioned documents on or before March 29, 2019, Defendants will have no choice to
seek court intervention.

Defendants’ Request for a Protective Order

               In Defendants’ responses and objections to Plaintiff’s first set of requests for the
production of documents, served on January 30, 2019, Defendants provided a copy of Judge
Gardephe’s protective order to be executed by the Plaintiff and returned prior to turning over the
documents requested in request No. 78. To date, Defendants have not received the signed
protective order. Please return the executed stipulation and protective order as soon as possible.

                                                            Very truly yours,
                                                            /s/ Samantha P. Turetsky
                                                            Samantha P. Turetsky
                                                            Assistant Corporation Counsel




                                              -5-
